DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 8 and 13 recites the limitation "annular deck surfaces" in line 11, “bore wall” in line 11, “the cylinder head surfaces” in line 13.  There is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-7, 13 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Admitted Prior art Fig. 15 (APA) in view of Miyamoto et al. (US 6431554).
	Regarding claim 1, the APA discloses a gasket 400 Fig. 15 to be attached between a cylinder head 200 and a cylinder block 300 of an internal combustion engine 100, the gasket comprising: a lower base plate 420 being flat plate-shaped and disposed on a side of the cylinder block; an upper base plate 410 being flat plate-shaped and disposed on a side of the cylinder head; and a shim plate 430 being flat plate-shaped and disposed between the lower base plate and the upper base plate, wherein the lower base plate includes cylinder-block-side full-bead sections 421 being annular and corresponding to an annular deck surface 311 of a bore wall 310 of the cylinder block 300, the upper base plate includes cylinder-head-side full-bead sections 411 being annular, facing the cylinder-block-side full-bead sections, and corresponding to a cylinder head surface 211, of the cylinder head, facing each deck surface, the shim plate includes wedge sections 431 being annular, disposed between the cylinder-block-side full-bead sections and the cylinder-head-side full-bead sections respectively, and extending along the cylinder head surfaces.  However, the APA fails to explicitly disclose that the shim plate includes extended wedge sections formed extending from parts, in a circumferential direction, of the wedge sections positioned on both ends in an arrangement direction of the wedge sections.  Miyamoto et al., a gasket Fig. 1 attached between a cylinder head and a cylinder block of an internal combustion engine, discloses the use of a shim plate 2 that includes extended wedge sections (2x of Annotated Fig. 2, below).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the shim of the APA with extended wedge sections as taught by Miyamoto et al. in order to compensate in part for a sealing stress distribution. (Col. 5, Ln. 40-42 of Miyamoto et al.)  
 	Regarding limitations to length (i.e. how far out extensions extend outwardly) this is considered an obvious matter of choice and since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

    PNG
    media_image1.png
    709
    810
    media_image1.png
    Greyscale

 	Regarding claim 2, the combination discloses wherein each of the extended wedge sections (2x of Miyamoto et al.) extend in opposite directions from each other in the arrangement direction of the wedge sections 431. 	Regarding claim 3, the combination discloses wherein the lower base plate 420 includes cylinder-block-side cooling-water half-bead sections (at 420 Fig. 16) corresponding to the outer upper surfaces of the cylinder block, the upper base plate includes cylinder-head-side cooling-water half-bead sections (at 410 Fig. 16) facing the cylinder-block-side cooling-water half-bead sections, and corresponding to outer lower surfaces of the cylinder head that are surfaces facing the outer upper surfaces, and the extended wedge sections (2x of Annotated Fig. 2) are capable of being formed so that they do not reach the cylinder-block-side cooling-water half-bead sections and the cylinder-head-side cooling-water half-bead sections.
 	Regarding claim 4, the combination discloses wherein a bead height in an upward direction and downward direction at certain part, of the cylinder-block-side cooling-water half-bead sections (7b of Miyamoto et al.) and the cylinder-head-side cooling-water half-bead sections (7b of Miyamoto et al.), where the extended wedge sections 2x are disposed is greater than a bead height at parts where the extended wedge sections are not disposed. 	Regarding claim 5, the combination discloses wherein the extended wedge sections 2x are integrally formed with the wedge sections 431. 	Regarding claim 6, the combination discloses a middle plate (10 Fig. 17 of Miyamoto et al.) being flat plate-shaped and disposed between the lower base plate 420 and the shim plate 430. 	Regarding claim 7, the combination discloses the invention as claimed above but fails to explicitly disclose wherein the extended wedge sections are separate from the wedge sections, and the extended wedge sections have a thickness that is different from the thickness of the wedge sections.  Nevertheless, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the arrangement of the gasket according to the configuration of the assembly and since it has been held that making parts of an apparatus separable was held to be an obvious modification. In re Dulberg, 289 F.2d 522, 523, 129 USPQ 348, 349 (CCPA 1961) 
 	Regarding claim 13, the combination discloses a gasket 400 Fig. 15 to be attached between a cylinder head and a cylinder block of an internal combustion engine 100, the gasket comprising: a lower base plate 420 being flat plate-shaped and disposed on a side of the cylinder block; an upper base plate 410 being flat plate-shaped and disposed on a side of the cylinder head; and a shim plate 430 being flat plate-shaped and disposed between the lower base plate and the upper base plate, wherein the lower base plate includes cylinder-block-side full-bead sections 421 being annular and formed to face annular deck surfaces 311 of each bore wall of the cylinder block, the upper base plate includes cylinder-head-side full-bead sections 411 being annular and formed to face cylinder head surfaces of the cylinder head, which are surfaces facing each deck surface, the shim plate may include folded wedge sections (Col. 7, Ln. 17-18 of Miyamoto et al.) being annular, and located around bored holes defined by the bore walls, and extended shim plate sections being integrally formed with the folded wedge sections, in a circumferential direction of the folded wedge sections, in a manner extending to the outer upper surfaces of outer walls, of the cylinder block, which are surfaces defining cooling water channels, the folded wedge sections include parts positioned between each of the cylinder-block-side full-bead sections and the cylinder-head-side full-bead sections, and the extended shim plate sections 2x include outer folded stopper sections being folded back at the outer side end portions in the direction the folded wedge sections are arranged.
 	Regarding claim 14, the combination discloses wherein the lower base plate 420 includes cylinder-block-side cooling-water half-bead sections (at 420) extending in a manner facing the outer upper surfaces of the cylinder block, the upper base plate 410 includes cylinder-head-side cooling-water half-bead sections (at 410) extending in a manner facing outer lower surfaces, of the cylinder head, which are surfaces facing the outer upper surfaces, and the outer folded stopper sections (Col. 7, Ln. 17-18 of Miyamoto et al.) are disposed between the outer upper surfaces and the outer lower surfaces of the cylinder head, that are surfaces facing the outer upper surfaces, on sides capable of being further out than the cylinder-block-side cooling-water half-bead sections and the cylinder-head-side cooling-water half-bead sections.
 	Regarding claim 15, the combination discloses wherein each of the extended wedge sections (2x of Miyamoto et al.) is capable of being formed so as to overlap the outer upper surfaces of outer walls of the cylinder block 300 defining the cooling water channels  from the outer side and outer lower surfaces of the cylinder head 200 which are surfaces facing the outer upper surfaces, and extend from the side of the bore walls 310 beyond the cooling water channels.

Claims 8-12, 17 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over the APA in view of Miyamoto et al. and further in view of Ludwig et al. (DE 10005455).
 	Regarding claim 8, the APA and Miyamoto et al. disclose the invention as claimed above but fail to explicitly disclose a stopper plate.  Ludwig et al. shows this to be well known in the art.  Ludwig et al., a gasket for an internal combustion engine, discloses the use of a stopper plate Fig. 23 separate from the shim plate, and disposed between the lower base plate and the upper base plate.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the gasket assembly of the APA and Miyamoto et al. with a stopper plate as taught by Ludwig et al. in order to provide a limited amount of deformation of the beads of the upper and lower base plates during compression.  (Para. 0030 of Ludwig et al.)
	Regarding claim 9, the combination discloses wherein the lower base plate 420 includes cylinder-block-side cooling-water half-bead sections (at 420) extending in a manner facing the outer upper surfaces of the cylinder block, the upper base plate 410 includes cylinder-head-side cooling-water half-bead sections (at 410) extending in a manner facing outer lower surfaces of the cylinder head, which are surfaces facing the outer upper surfaces, and the stopper plates (21 of Ludwig et al.) are attached to at least one of the lower base plate and the upper base plate, on sides further out than the cylinder-block-side cooling-water half-bead sections and the cylinder-head-side cooling-water half-bead sections.
 	Regarding claim 10, the combination discloses a middle plate (10 of Miyamoto et al.) being flat plate-shaped and disposed between the lower base plate and the shim plate 430, wherein the lower base plate includes cylinder-block-side cooling-water half-bead sections (at 420) extending in a manner facing the outer upper surfaces of the cylinder block, the upper base plate 410 includes cylinder-head-side cooling-water half-bead sections (at 410) extending in a manner facing outer lower surfaces, of the cylinder head, which are surfaces facing the outer upper surfaces, and the stopper plates (21 of Ludwig et al.) are attached to at least one of a side, of the middle plate, facing the upper base plate and a side, of the middle plate, facing the lower base plate, on sides further out than the cylinder-block-side cooling-water half-bead sections and the cylinder-head-side cooling-water half-bead sections. 	Regarding claim 11, the combination discloses wherein the lower base plate 420 includes cylinder-block-side cooling-water half-bead sections (at 420) extending in a manner facing the outer upper surfaces of the cylinder block, the upper base plate 410 includes cylinder-head-side cooling-water half-bead sections (at 410) extending in a manner facing outer lower surfaces of the cylinder head, which are surfaces facing the outer upper surfaces, and the stopper plates (21 of Ludwig et al.) are fixed to the upper base plate and the lower base plate by crimping (Fig. 11 of Ludwig et al.), on sides further out than the cylinder block and the cylinder head.
 	Regarding claims 12 and 17, the combination discloses wherein the lower base plate 420 includes cylinder-block-side cooling-water half-bead sections (at 420) extending in a manner facing the outer upper surfaces of the cylinder block, the upper base plate 410 includes cylinder-head-side cooling-water half-bead sections (at 410) extending in a manner facing outer lower surfaces, of the cylinder head, which are surfaces facing the outer upper surfaces, and the stopper plates (21 of Ludwig et al.) are fixed to the lower base plate by crimping (Fig. 11 of Ludwig et al.), at positions facing the cooling water channels. 	Regarding claim 18, the combination discloses the invention as claimed above but fails to explicitly disclose wherein a width of the cylinder-block-side cooling-water half-bead sections and the cylinder-head-side cooling-water half-bead Page 8 of 154853-6998-2481\1Appl. No. 16/771,180sections at a part where the stopper is disposed is smaller than a bead width of the cylinder- block-side cooling-water half-bead sections and the cylinder-head-side cooling-water half-bead sections at a part where the stopper plate is not disposed.  Nevertheless, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the width of the half bead sections to any number of ranges (i.e. smaller than) disclosed by Applicant, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

Allowable Subject Matter
Claim 16 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  In a review of the prior art by the Examiner; the prior art of record neither teaches nor suggests all of the claimed subject matter of claim 16 including where the extended wedge sections consists of a neck portion and a head portion, and where the neck portion extends in an outward circumferential direction of the head portion.  There is no motivation to modify the prior art references, absent the applicant’s own disclosure, in the manner required by the claims.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-18 have been considered but are moot because the new ground(s) of rejection. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EUGENE G BYRD whose telephone number is (571)270-1824. The examiner can normally be reached Monday-Friday 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on 5712727376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EUGENE G BYRD/Primary Examiner, Art Unit 3675